office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b01 labanjanin postn-103348-12 uilc date date to william c grace large business international lb_i dci dfo iic from m grace fleeman senior technical reviewer branch international subject u s pension rollover this chief_counsel_advice responds to your request for assistance dated date regarding the possible application of article pensions social_security annuities alimony and child_support and article pension schemes of the u s - u k income_tax treaty1 the treaty to a transfer from a u s pension scheme to a u k pension scheme this advice may not be used or cited as precedent legend ------------------------------------------------ ------- ------------------------------------------------------------------------ taxpayer tax_year u s university ------------------------------------------------------------------------------------------------------------- u k plan --------------------------------------------------------------------------------------------------------- u s plan ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ ----------------------------------------------------------------------- ------------ ---------------------------------- ----------------- u s investment_company date convention between the government of the united_states of america and the government of the united kingdom of great britain and northern ireland for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital_gains signed on date as amended by a protocol signed on date postn-103348-12 date date year year dollar_figureamount ------------------ ------------------- ------- ------- ------------ issue sec_1 whether a u k resident individual may rely on the parenthetical language in article of the treaty to make a tax-deferred rollover_distribution from a u s pension scheme to a u k pension scheme that is not an eligible_retirement_plan within the meaning of sec_402 of the internal_revenue_code the code whether a lump-sum transfer from a u s pension scheme to a u k pension scheme that is not an eligible_retirement_plan is taxable as a distribution in the united_states pursuant to article of the treaty conclusion sec_1 no the u k pension scheme is not an eligible_retirement_plan within the meaning of sec_402 of the code and nothing in article of the treaty overrides the requirement that a tax-deferred rollover_distribution can be made only to an eligible_retirement_plan yes a lump-sum transfer from a u s pension scheme to a u k pension scheme that is not an eligible_retirement_plan is taxable in the united_states as a distribution pursuant to article of the treaty facts for tax_year the year at issue taxpayer was a resident of the united kingdom and a nonresident_alien for u s income_tax purposes taxpayer is a university professor and has worked for most of his career at various universities located in the united kingdom over his working life he has contributed to u k plan a qualified_pension scheme under u k law in year taxpayer accepted a position at u s university where he worked from date through date after date he returned permanently to the united kingdom during the period taxpayer worked at u s university he was a member of u s plan that invested in a sec_403 custodial_account operated by u s investment_company when taxpayer returned permanently to the united kingdom he sought professional advice regarding the ability to roll over his balance in u s plan to a u k pension scheme hmrc advised taxpayer in a letter dated date that the details of the receiving scheme should be given to the administrators of the u s scheme so they postn-103348-12 might consider the request and advise whether or not the proposed transfer would be permitted under the scheme rules on date u s plan issued a lump-sum check for dollar_figureamount payable to u k plan taxpayer received a year form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc issued by u s investment_company reporting a gross distribution of dollar_figureamount taxpayer has not filed a u s income_tax return for tax_year and has not paid any u s income_tax on the dollar_figureamount i code rules law and analysis sec_403 of the code provides that if i any portion of the balance_to_the_credit of an employee in an annuity_contract described in sec_403 is paid to him in an eligible_rollover_distribution within the meaning of sec_402 ii the employee transfers any portion of the property he receives in such distribution to an eligible_retirement_plan described in sec_402 and iii in the case of a distribution_of_property other than money the property so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 provides that the term eligible_retirement_plan means i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_894 provides that the provisions of the code shall be applied to any taxpayer with due regard to any treaty obligation of the united_states that applies to such taxpayer ii treaty rules a pension distributions paragraph sec_1 and of article pensions social_security annuities alimony and child_support of the treaty provide pensions and other similar remuneration beneficially owned by a a resident of a contracting state shall be taxable only in that state postn-103348-12 notwithstanding sub-paragraph a of this paragraph the amount of b any such pension or remuneration paid from a pension scheme established in the other contracting state that would be exempt from taxation in that other state if the beneficial_owner were a resident thereof shall be exempt from taxation in the first-mentioned state notwithstanding the provisions of paragraph of this article a lump-sum payment derived from a pension scheme established in a contracting state and beneficially owned by a resident of the other contracting state shall be taxable only in the first-mentioned state the treasury department’s technical explanation to and of the treaty provides paragraph paragraph provides as a general_rule in subparagraph a that the state of residence of the beneficial_owner has the exclusive right to tax pensions and other similar remuneration for this purpose a payment is treated as a pension or other similar remuneration if it is a payment under a pension scheme as defined in sub-paragraph o of paragraph of article general definitions while the term pension generally would include both periodic and lump-sum payments paragraph of the article provides specific rules to deal with lump- sum payments so they are not subject_to the general_rule of paragraph however the state of residence under subparagraph b must exempt from tax any amount of such pensions or other similar remuneration that would be exempt from tax in the state in which the pension scheme is established if the recipient were a resident of that state thus for example a distribution from a u s roth_ira to a u k resident would be exempt from tax in the united kingdom to the same extent the distribution would be exempt from tax in the united_states if it were distributed to a u s resident the same is true with respect to distributions from a traditional_ira to the extent that the distribution represents a return of nondeductible_contributions similarly if the distribution were not subject_to tax when it was rolled over into another u s ira but not for example to a u k pension scheme then the distribution would be exempt from tax in the united kingdom paragraph paragraph is intended to deal with a particular type of double non- taxation that arose under the prior convention because the united kingdom does not tax lump-sum_distributions from pension funds under the prior convention a lump-sum payment was treated in the same way as any other pension and was taxable only in the country of residence of the beneficial_owner accordingly a postn-103348-12 person who anticipated receiving a lump-sum_distribution from a u s pension scheme with respect to employment in the united_states could avoid u s withholding_tax on the distribution by establishing residence in the united kingdom for the year in which he received the distribution the person would not be subject_to tax in either the united_states or the united kingdom with respect to the lump-sum_distribution resulting in a significant windfall paragraph prevents this unanticipated benefit by providing that notwithstanding the exclusive residence-country taxation of paragraph any lump-sum payment derived by a resident of a contracting state from a pension scheme established in the other contracting state shall be taxable in that other state paragraph provides that a lump-sum_distribution from a pension scheme will be taxed in the contracting state where the pension scheme is established rather than the state of residence in this case if the transfer from u s plan to u k plan is treated as a lump-sum_distribution from the u s plan to taxpayer rather than as a tax-free_rollover the distribution will be taxable in the united_states notwithstanding the fact that taxpayer is a resident of the united kingdom b pension scheme sec_2 paragraph of article pension schemes of the treaty provides where an individual who is a resident of a contracting state is a member or beneficiary of or participant in a pension scheme established in the other contracting state income earned by the pension scheme may be taxed as income of that individual only when and subject_to paragraph sec_1 and of article pensions social_security annuities alimony and child_support of this convention to the extent that it is paid to or for the benefit of that individual from the pension scheme and not transferred to another pension scheme the treasury department’s technical explanation of the treaty explains that under article a taxpayer’s country of residence may not tax the earnings and accretions of a pension scheme established in the other country until such amounts are distributed to the taxpayer paragraph provides that if a resident of a contracting state participates in a pension scheme established in the other contracting state the state of residence will not tax the income of the pension scheme with respect to that resident until a distribution is made from the pension scheme thus for example the term pension scheme is defined in paragraph o of article general definitions of the treaty as amplified by the exchange of notes signed on date u s plan is a pension scheme within the meaning of article o we assume u k plan also is a pension scheme within the meaning of article o postn-103348-12 if a u s citizen contributes to a u s qualified_plan while working in the united_states and then establishes residence in the united kingdom paragraph prevents the united kingdom from taxing currently the plan's earnings and accretions with respect to that individual when the resident receives a distribution from the pension scheme that distribution may be subject_to tax in the state of residence subject_to paragraph sec_1 and of article pensions social_security annuities alimony and child_support under article the united kingdom may not tax the earnings and accretions of a u s pension scheme with respect to an individual who is a resident of the united kingdom until such amounts are distributed to such individual iii discussion the joint_committee on taxation explanation of the proposed treaty addresses the meaning of the parenthetical language in article of the treaty that refers to transfers to another pension scheme the proposed treaty provides that neither country may tax residents on pension income earned through a pension scheme in the other country until such income is distributed for purposes of this provision roll-overs sic to other pension plans are not treated as distributions when a resident receives a distribution from a pension_plan such distribution is generally subject_to residency country taxation in accordance with article pension social_security annuities alimony and child_support emphasis added the parenthetical language of article of the treaty merely provides that a transfer of earnings and accretions from one pension scheme to another pension scheme will not be treated as a distribution for purposes of article if the transfer qualifies as a rollover it does not provide an independent basis for treating a transfer as a tax- deferred rollover_distribution ie for u s tax purposes it does not provide an independent basis for treating a transfer as an eligible_rollover_distribution to qualify as a tax-deferred rollover_distribution a transfer would have to satisfy the rollover requirements under the domestic laws of both the transferor pension scheme and the transferee pension scheme a transfer from one pension scheme to another pension scheme established in the same contracting state would have to satisfy only the rollover requirements under the domestic law of that contracting state however a transfer from a pension scheme established in one contracting state to a pension scheme in the other contracting state would have to satisfy the rollover requirements under the domestic law of both contracting states if a u k resident were to transfer his account in a u s pension scheme to a pension scheme that is an eligible_retirement_plan described in sec_402 article of the treaty would require the united kingdom to refrain from treating the income earned by the transferor pension scheme as a distribution that is currently subject_to postn-103348-12 u k tax however if the u k resident were to transfer his account in the u s pension scheme to a pension scheme that is not an eligible_retirement_plan article would not be applicable and the transfer of income earned by the transferor pension scheme together with pre-tax contributions to such pension scheme would be treated as a taxable_distribution that would be subject_to the rules of paragraph sec_1 and of article in taxpayer’s case the transfer of funds from u s plan to u k plan did not satisfy the rollover requirements under the domestic law of the united_states because u k plan is not an eligible_retirement_plan described in sec_402 therefore article is not applicable and the transfer is a lump-sum_distribution from u s plan to taxpayer that is taxable in the united_states pursuant to article this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call lara banjanin at if you have any further questions _____________________________ m grace fleeman senior technical reviewer branch international sec_402 provides that for purposes of sec_402 b and c a stock bonus pension or profit-sharing_trust that would qualify for exemption from tax under sec_501 except for the fact that it is a_trust created or organized outside the united_states shall be treated as if it were a_trust exempt from tax under sec_501 we assume sec_402 does not apply to u k plan
